Case 1:21-cv-01009-DNH-ML Document 16-18 Filed 09/22/21 Page 1 of 4




          Exhibit R
            Case 1:21-cv-01009-DNH-ML Document 16-18 Filed 09/22/21 Page 2 of 4




                                                                                       Open statement

     The Moderna COVID-19 Vaccine is available under an Emergency Use Authorization




     FAQ Categories



    COVID-19 Vaccine - Categories




Does the Moderna COVID-19 Vaccine
contain fetal cell lines or were fetal cell lines
used in the development of the vaccine?

Last Updated on July 1, 2021




The Moderna COVID-19 Vaccine does not contain any preservatives, antibiotics,
adjuvants, or materials of human or animal origin. The Moderna COVID-19
vaccine does not use fetal cell lines during the vaccine manufacturing or lot
testing process.


Related FAQs

I've lost the carton. What is the expiration date for my vaccine? It is not shown on the vial. Am I missing
any critical information? I do not have a way to scan the QR code.
I've lost the carton. What is the expiration date for my vaccine? It is not
shown on the vial. Am I missing any critical information? I do not have a
way to scan the QR code.
           Case 1:21-cv-01009-DNH-ML Document 16-18 Filed 09/22/21 Page 3 of 4



Does the Moderna COVID-19 Vaccine contain any antibiotics, preservatives, or other ingredients such
as egg, or bovine albumin?
Does the Moderna COVID-19 Vaccine contain any antibiotics,
preservatives, or other ingredients such as egg, or bovine albumin?


Why does the vaccine expiry indicate year 2069 on the packing slip?

Why does the vaccine expiry indicate year 2069 on the packing slip?




Didn't find the answers you were
looking for?
Our contact team is here 24/ 7 to answer any of your questions and to supply
you with any additional documentation you may need.



     Contact us




Read References


     Fact Sheet




Contact us

Privacy Policy

Terms and Conditions



© 2021 Moderna Inc
          Case 1:21-cv-01009-DNH-ML Document 16-18 Filed 09/22/21 Page 4 of 4
© 2021 Moderna, Inc.
